DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 28 August, 2018.
Claims 1 and 12 have been amended by a preliminary amendment filed on 4 November, 2020.
Claims 1 - 23 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 and 20 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 6 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 14, 22 and 23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are directed to non-transitory computer program products and computer-
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 12 recite “providing, by a mapping module, a mapping assigning/adapted to assign a local identification to the defined global identification”. The specification discloses an auto-mapping mechanism and a manual mapping mechanism that: “correlates the local and global identifications” (0060 as published); or “established a link” between them (0082). Auto-mapping may be performed by an artificial network by analyzing “previous local identification and settings of the medical imaging device” (0083); or by analyzing DICOM header data (0106). 
The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the functionality is performed 
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 12 recite “providing . . . a mapping . . .for supporting the creating of the label for the medical imaging process”. Examiner cannot determine the metes and bounds of the claims. Initially, Examiner notes that “a mapping” is defined in the specification: “Preferably, the term ‘mapping’ means that a link, in particular an individual link, is established between the local identification and the global identification” (0067 as published). However, it is unclear how to establish such a link. Appropriate correction or clarification is required.
Claims 1 – 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to several spatially separated local medical imaging devices” and “a plurality of spatially separated local medical imaging devices”. Examiner attributes the ordinary meaning to these terms: several: “more than two but not many”; plurality: “a large number of people or things” (Dictionary.com). Examiner construes that these terms have a different scope in terms of the number of imaging devices. Applicant should use a consistent term in the claims. For purposes of this examination, Examiner assumes that these terms mean the same thing. Appropriate correction or clarification is required.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 4 recites “mapping is provided by an auto-mapping mechanism when the auto-mapping mechanism fails”. The claim does not make any sense. It is unclear how auto-mapping can provide the mapping if it has failed to do so. The specification discloses that manual mapping is used when auto-mapping fails. For purposes of this examination, Examiner assumes that “mapping is provided by manual mapping mechanism when the auto-mapping mechanism fails”. Appropriate correction or clarification is required. EXAMINER’S NOTE: The above correction renders Claims 4 and 19 as duplicates.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method for comparing reference values in medical imaging processes of different medical imaging devices, wherein a data base is available to several spatially separated local medical imaging devices, the method comprising:
providing, by a configuration module, the data base with reference values, wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes;
creating a label for the medical imaging process at at least one of a local medical imaging device and a local workstation, by using the defined global identification specifying the medical imaging process; and
providing, by a mapping module, a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process, wherein the data base is available to a plurality of spatial separated local medical imaging devices. 
Claims 13, 14, 22 and 23 recite medium with instructions executed by a processor, and Claim 12 recites a system that executes the steps of the method recited in Claims 1 and 2.
Claims 1 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
creating a label for the medical imaging process by using the defined global identification specifying the medical imaging process; and
providing a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process, 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between 
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that mapping local and global identifiers may be performed by a human – i.e. a manual mapping mechanism  Mapping identifiers, is a process that, except for generic computer implementation steps, can be performed in the human mind. Similarly, the specification discloses a label is as “a specific name or number” (0009, 0058) that is created by an operator (0062). The label may be a “RadLex standard” label. Comparing an object’s measured weight and visual characteristics (i.e. shape, contour, radius of curvature, etc.) is a process that can be performed in the human mind as evidenced by the Applicant's disclosure of prior art practices. For example, Applicant discloses that an operator responsible for traceability visually identifies each surgical instrument using his own expertise and/or by referring to photographs. Similarly, comparing an objects weight, impedance, or other measurable feature to a database of features for various objects to find a match is a process that can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Organizing radiology procedure names by assigning them to a global identifier and mapping a local identifier to the global identifier – in order to allow a comparison of reference values from two different local imaging modalities that each use a local identifier - is process that merely organizes this human activity. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
at least one of a local medical imaging device and a local workstation;
a mapping module;
the data base is available to a plurality of spatial separated local medical imaging devices;
providing, by a configuration module, the data base with reference values, wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not  
The mapping module, database and imaging device and/or workstation are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Providing the database with reference values assigned to a global ID is an insignificant extra-solution activity – i.e. a data gathering step. The reference values are contemplated to be the RadLex Playbook. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract ID mapping process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract ID mapping process. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. various modules, a local imaging device, database). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of mapping mechanisms (5) demand or periodic processing (3, 18); creating labels at a workstation (15); imaging devices located at different hospitals (16); those that recite additional abstract ideas including: creating a benchmarking set based on an assigned classification (2, 17) manual mapping (4, 19); generating an alarm when a reference value is exceeded (10); generating several reference values from the reference value (11); those that recite well-understood, routine and conventional activity or computer functions including: visualizing the mapping and the benchmarking data (7, 21); storing reference values (9); including procedure ID in a DICOM header (8); those that recite insignificant extra-solution activities; assigning local IDs (6, 20) or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 12 – 23 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, 15 and 12 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Mapping Radiology Orders to RadLex”; Treena Hansen; 3 January, 2017; 3M HDD Access (referred to herein as “3M”).
CLAIMS 1 and 12 – 14 
3M (entire document) teaches mapping local radiology procedure names to the RadLex Playbook including the following limitations:
a data base is available to several spatially separated local medical imaging devices; - the RadLex Playbook is embodied in a csv file that can be downloaded;
providing the data base with reference values, wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes; - the Playbook includes a plurality of radiology procedures assigned to a unique code that describes a modality, body part, etc.;
creating a label for the medical imaging process at at least one of a local medical imaging device and a local workstation, by using the defined global identification specifying the medical imaging process;  - the Playbook allows a local facility to map their local procedure ID’s with a RadLex ID; and
providing, by a mapping module, a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process, wherein the data base is available to a plurality of spatial separated local medical imaging devices; - 3M has mapped local radiology procedures to RadLex.
CLAIMS 7 and 9
3M (entire document) teaches the limitations above relative to Claim 1. Additionally, 3M teaches the following limitations:
wherein the mapping, assigning the local identification to the defined global identification, is visualized to an operator; - 3M discloses mapping using a displayed csv file;
wherein the data base of reference values is stored on a server; - 3M discloses storing the csv file for access by a browser.
CLAIM 15
3M discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the creating of a label for the medical imaging process is at a workstation related to the local medical imaging device; - 3M discloses creating local labels on a computer
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 11, 16, 17 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over  “Mapping Radiology Orders to RadLex”; Treena Hansen; 3 January, 2017; 3M HDD Access (referred to herein as “3M”) in view of Koritzinsky et al.: (US 6,272,469 B1).
CLAIMS 2, 6, 17, 20, 22 and 23
3M discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein a benchmarking data set is created for a subset of local medical imaging devices, comprising: assigning a classification value to the medical imaging device; and creating a benchmarking data set based on the classification value; (Koritzinsky col. 4 line 32-36 and 41-45; col. 6 line 23-29; col. 12 line 37-57; col. 14 line 55 – 65); wherein in a preparation step, an identifier is assigned to the local medical imaging device; (Koritzinsky col. 12 line 41 – 45).
Koritzinsky discloses a medical imaging protocol handling method and system that includes protocols defining configuration parameters for specific examination sequences that are specifically adapted to a specific imaging modality and model, identified by the system, including a “family of systems – i.e. a classification value. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol mapping system of 3M so as to have included protocols for classes of devices, in accordance with the teaching of Koritzinsky, in order to allow for 
CLAIMS 11, 16 and 21
3M discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the plurality of spatial separated local medical imaging devices include local medical imaging devices, located at different hospitals; (Koritzinsky col. 4 line 4 – 18);
wherein the benchmarking data set is visualized to an operator; (Koritzinsky col. 12 line 37 – 41);
wherein several references values are provided based upon one of the reference values, via a configuration module; (Koritzinsky col. 15 line 7 – 20)
Koritzinsky discloses a medical imaging protocol handling method and system that includes service imaging devices at a plurality of facilities by providing and displaying a listing of protocols for a particular examination. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol mapping system of 3M so as to have included protocols for classes of devices, in accordance with the teaching of Koritzinsky, in order to allow for servicing imaging devices from a central facility.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  “Mapping Radiology Orders to RadLex”; Treena Hansen; 3 January, 2017; 3M HDD Access (referred to herein as “3M”) in view of “DICOM Correction Item”; CP 751; 8/21/2007.
CLAIM 8
3M discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the defined global identification is included as information into a DICOM-object; (CP751 entire document)
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  “Mapping Radiology Orders to RadLex”; Treena Hansen; 3 January, 2017; 3M HDD Access (referred to herein as “3M”) in view of Walker et al.: (US PGPUB 2012/0213326 A1).
CLAIM 10
3M discloses the limitations above relative to Claim 1. With respect to the following limitations:
generating an alarm via an alert module, upon a configuration values being used that exceeds a reference value of the reference values; (Walker 0006, 0024, 0025).
Walker discloses a system and method for comparing a selected scan parameter such as radiation dose, to a scan parameter policy – i.e. a reference value. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol mapping system of 3M so as to have included alerts based on radiation dose policy adherence, in accordance with the teaching of Walker, in order to allow for reducing radiation doses and over exposures.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  “Mapping Radiology Orders to RadLex”; Treena Hansen; 3 January, 2017; 3M HDD Access (referred to herein as “3M”) in view of Koritzinsky et al.: (US 6,272,469 B1) in view of Official Notice.

CLAIMS 3 and 18
3M/Koritzinsky discloses the limitations above relative to Claims 2 and 17 respectively. With respect to the following limitations:
wherein the benchmarking data set is created on demand or after a defined period of time.
3M does not disclose periodic or on demand processing. However, Examiner takes Official Notice that such processing techniques are old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol mapping system of 3M so as to have included periodic or on demand processing, in accordance with the Official Notice taken, in order to allow for flexible processing schedules.
CLAIMS 4, 5 and 19
Claims 4, 5 and 19 recite features related to auto-mapping between local and global ID’s The prior art does not teach such mapping functionality. Although automated mapping between various pieces of information are known, nothing in the art teaches auto-mapping a local ID for a medical process to a global ID for the process. Here examiner notes that the specification does not support this feature. The Claims recite:

4. The method of claim 1, wherein the mapping is provided by an auto-mapping mechanism when the auto-mapping mechanism fails.
5. The method of claim 4, wherein the auto-mapping mechanism is performed by an artificial network.
19. The method of claim 1, wherein the mapping is provided by a manual mapping mechanism when an auto-mapping mechanism fails.



CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radiological Society of North America (RSNA) website – Data Tools and standards – RadLex radiology lexicon discloses features of the RadLex system
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Date: 15 June, 2021